Indian claim; appeal from Indian Claims Commission.— The appellant Indians appeal from a final determination of the Indian Claims Commission (7 Ind. Cl. Comm. 864) holding that the payment by the Secretary of the Interior to Osage County, Oklahoma, of a sum from Osage tribal funds was not violative of the principles of fair and honorable dealings within the meaning of section 2, clause 5 of the Indian Claims Commission Act, 60 Stat. 1049, and dismissing the petition, on the ground that the findings of the Commission were either inadequate or not supported by substantial evidence. Upon consideration of the briefs and oral arguments of the parties, it was ordered on November 1, 1961, that the decision of the Indian Claims Commission be affirmed.